Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 1 of 16 Page ID #:261



    1   DANIEL M. PETROCELLI (Bar No. 97802)
        dpetrocelli@omm.com
    2   O’MELVENY & MYERS LLP
        1999 Avenue of the Stars, 8th Floor
    3   Los Angeles, California 90067
        Telephone: (310) 553-6700
    4   Facsimile: (310) 246-6779
    5   RICHARD B. GOETZ (Bar No. 115666)
        rgoetz@omm.com
    6   ZOHEB P. NOORANI (Bar No. 253871)
        znoorani@omm.com
    7   O’MELVENY & MYERS LLP
        400 South Hope Street, 18th Floor
    8   Los Angeles, California 90071
        Telephone: (213) 430-6000
    9   Facsimile: (213) 430-6407
   10   Attorneys for Defendant CHUBB NATIONAL
        INSURANCE COMPANY
   11
        [Additional counsel identified on signature line]
   12
                             UNITED STATES DISTRICT COURT
   13
                           CENTRAL DISTRICT OF CALIFORNIA
   14
        HOOSEGOW (HYPNOTIC)                        Case No. 2:20-cv-08253 MWF (RAOx)
   15   PRODUCTIONS INC.,
   16                      Plaintiff,              [PROPOSED] STIPULATED
                                                   PROTECTIVE ORDER
   17         v.
   18   CHUBB NATIONAL INSURANCE                   Judge: Michael W. Fitzgerald
        COMPANY,                                   Courtroom: 5A
   19
                           Defendant.
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 2 of 16 Page ID #:262



    1         1.     A. PURPOSES AND LIMITATIONS
    2         Discovery in this action is likely to involve production of confidential,
    3   proprietary, or private information for which special protection from public
    4   disclosure and from use for any purpose other than prosecuting this litigation may
    5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
    6   enter the following Stipulated Protective Order (hereinafter “Order”). The parties
    7   acknowledge that this Order does not confer blanket protections on all disclosures
    8   or responses to discovery and that the protection it affords from public disclosure
    9   and use extends only to the limited information or items that are entitled to
   10   confidential treatment under the applicable legal principles. The parties further
   11   acknowledge, as set forth in Paragraph 28, below, that this Order does not entitle
   12   them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
   13   procedures that must be followed and the standards that will be applied when a
   14   party seeks permission from the court to file material under seal.
   15                B. GOOD CAUSE STATEMENT
   16         This action is likely to involve attorney-client privilege, attorney work
   17   product, proprietary information and other confidential information for which
   18   special protection from public disclosure and from use for any purpose other than
   19   prosecution of this action is warranted. Such confidential and proprietary materials
   20   and information consist of, among other things, the internal policies and practices
   21   of Defendant Chubb National Insurance Company (“Chubb National”) relating to
   22   the operation of its insurance business, the business and finance records of Plaintiff
   23   Hoosegow (Hypnotic) Productions Inc. (“Hoosegow”), information implicating
   24   privacy rights of third parties, information otherwise generally unavailable to the
   25   public, or information which may be privileged or otherwise protected from
   26   disclosure under state or federal statutes, court rules, case decisions, or common
   27   law. Accordingly, to expedite the flow of information, to facilitate the prompt
   28   resolution of disputes over confidentiality of discovery materials, to adequately
                                             -1-
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 3 of 16 Page ID #:263



    1   protect information the parties are entitled to keep confidential, to ensure that the
    2   parties are permitted reasonable necessary uses of such material in preparation for
    3   and in the conduct of trial, to address their handling at the end of the litigation, and
    4   serve the ends of justice, a protective order for such information is justified in this
    5   matter. It is the intent of the parties that information will not be designated as
    6   confidential for tactical reasons and that nothing be so designated without a good
    7   faith belief that it has been maintained in a confidential, non-public manner, and
    8   there is good cause why it should not be part of the public record of this case.
    9         2.     PARTIES TO THE PROTECTIVE ORDER. This Order governs
   10   the named Plaintiff and the named Defendant (including all of their officers,
   11   directors, employees, consultants, retained experts, and Outside Counsel and their
   12   support staffs) (collectively, “the Parties”) in the Action, and any non-parties who
   13   might produce information in discovery. A “Receiving Party” is a party that
   14   receives Discovery Material from a party or non-party that produces Discovery
   15   Material (“Producing Party”). All references to “Producing Party” or “Designating
   16   Party” throughout this order are intended to include non-parties. A “Challenging
   17   Party” is a party or non-party that challenges the designation of information or
   18   items under this Order.
   19         3.     SCOPE OF THE PROTECTIVE ORDER. This Order shall govern
   20   the use of material designated as “Confidential” (“Protected Material”) produced
   21   during discovery in the Action, including, among other things, documents,
   22   depositions, deposition exhibits, interrogatory responses, and responses to requests
   23   for admissions. For purposes of this Order, the Party or Non-Party designating
   24   Discovery Material as Protected Material (the “Designating Party”) bears the
   25   burden of establishing the confidentiality of all such Protected Material. All
   26   Protected Material exchanged or received pursuant to this Order shall (i) be used by
   27   the Receiving Parties solely for purposes of the Action, (ii) not be used by the
   28   Receiving Parties for any other purpose, and (iii) not be disclosed by the Receiving
                                               -2-
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 4 of 16 Page ID #:264



    1   Parties to anyone other than those Qualified Persons set forth in Paragraph 15.
    2   Nothing herein shall restrict a recipient permitted to receive Protected Material
    3   from making working copies, abstracts, digests, and analyses of such Protected
    4   Material for use in connection with this Action, but such working copies, abstracts,
    5   digests, and analyses shall be deemed to have the same level of protection under the
    6   terms of this Order as the Protected Material to which they pertain. Further,
    7   nothing herein shall restrict a Qualified Person from converting or translating such
    8   information into machine-readable form for incorporation in a data-retrievable
    9   system used in connection with this Action, provided that access to such
   10   information, in whatever form stored or reproduced, shall be limited to Qualified
   11   Persons.
   12         4.     Nothing in this Order shall prevent or otherwise restrict counsel from
   13   rendering advice to their clients and, in the course thereof, relying generally on
   14   examination of Protected Material; provided, however, that in rendering such
   15   advice and otherwise communicating with such clients, counsel shall not disclose
   16   any item so designated to their clients except pursuant to the procedures and terms
   17   set forth in this Order.
   18         5.     Nothing contained in this Order and no action taken pursuant to it shall
   19   prejudice the right of any Party to contest the alleged authenticity, relevance,
   20   privilege, admissibility, or discoverability of the Protected Material produced
   21   pursuant hereto.
   22         6.     Nothing contained in this Order shall affect any Party’s, Non-Party’s,
   23   or person’s right to (i) object to any discovery request, including but not limited to
   24   the right to assert that no discovery should be had of certain documents or
   25   information, or (ii) assert any privilege, immunity, protective doctrine, or the work-
   26   product doctrine with regard to any request for disclosure.
   27         7.     DEFINITION OF “CONFIDENTIAL” INFORMATION. For
   28   purposes of this Order, “Confidential Information” shall mean all material
                                              -3-
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 5 of 16 Page ID #:265



    1   (regardless of how it is generated, stored, or maintained) that qualifies for
    2   protection under Federal Rule of Civil Procedure 26(c), including but not limited to
    3   all non-public material that contains or discloses information relating to,
    4   referencing, or pertaining to proprietary or commercially sensitive information that
    5   could do harm to a party’s or non-party’s business advantage if publicly disclosed,
    6   personal financial information, personal identifying information of the type
    7   described in Federal Rule of Civil Procedure 5.2, information that is protected by
    8   the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) or
    9   other similar laws, statutes, and regulations that protect privacy, or other personally
   10   or competitively sensitive information, information received in confidence from
   11   third parties, and any other material that is Confidential pursuant to applicable law,
   12   including trade secrets. Any copies, reproductions, excerpts, summaries or other
   13   documents or media that contain Confidential Information as defined above shall
   14   also be treated as Confidential Information pursuant to this Order.
   15         8.     Protected Material shall not include information that has been publicly
   16   disclosed by any Party prior to the date hereof, or that has been or is as of the date
   17   hereof generally available to the public, or that becomes generally available to the
   18   public after the date hereof as a result of disclosure by the Designating Party.
   19   Nothing in this Order shall impose any restriction on the use or disclosure by a
   20   party of its own documents or information.
   21         9.     MARKING DOCUMENTS “CONFIDENTIAL.” The Designating
   22   Party shall designate, as appropriate, Protected Material by affixing the legend
   23   “Confidential” to each page of each document that contains Protected Material.
   24   Any such stamp or designation shall not in any manner cover up, overlap upon,
   25   obscure, or otherwise conceal any text, picture, drawing, graph, or other
   26   communication or depiction in the document.
   27         10.    Except as otherwise provided in this Order (see, e.g., Paragraph 13), or
   28   as otherwise stipulated or ordered, designation of Discovery Materials that qualify
                                              -4-
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 6 of 16 Page ID #:266



    1   for protection under this Order shall be made before, or at the time of, production or
    2   disclosure. The designation or failure to designate materials as Protected Material
    3   at the time of production or otherwise shall not be determinative of that material’s
    4   status as trade secret, proprietary, or otherwise as confidential information.
    5         11.    DESIGNATING DEPOSITIONS AS PROTECTED MATERIAL.
    6   With respect to any deposition, confidential treatment may be invoked by (i)
    7   designating testimony as “Confidential” on the record at the deposition, or (ii)
    8   serving such designations within thirty (30) days after receipt of the final transcript
    9   of the deposition in which such Protected Material is disclosed. All deposition
   10   transcripts shall be treated as “Confidential” for thirty (30) days following receipt
   11   of the final transcript. The use of a document as an exhibit at a deposition shall not
   12   in any way affect its designation as “Confidential.”
   13         12.    GOOD-FAITH BELIEF. The parties and their counsel shall only
   14   designate material as “Confidential” pursuant to this Order when they believe, in
   15   good faith, that the material contains information properly designated as
   16   “Confidential” as defined above.
   17         13.    NO OBLIGATION TO OBJECT. No Receiving Party shall be
   18   under any obligation to object to the designation of any document at the time such
   19   designation is made. No Receiving Party shall, by failure to object within a certain
   20   period of time, be found to have acquiesced or agreed to such designation or be
   21   barred from objecting to such designation at any time in the future.
   22         14.    AMENDING DESIGNATIONS. If at any time prior to the final
   23   judgment in this Action, a Party or Non-Party realizes that documents or other
   24   material not previously designated should be protected as “Confidential” material
   25   (including without limitation documents produced by another Party or Non-Party in
   26   which the Designating Party has a confidentiality interest), the Party or Non-Party
   27   may so designate by advising all other parties (and interested Non-Parties, if any) in
   28   writing. The designated documents or material will thereafter be treated as so
                                              -5-
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 7 of 16 Page ID #:267



    1   designated pursuant to this Order. Upon receipt of such designation, the Parties and
    2   other persons subject to this Order shall take reasonable and appropriate action to
    3   notify any and all recipients of the discovery material about the protected status of
    4   the newly designated Protected Material and to retrieve the newly designated
    5   Protected Material from any person who is no longer permitted by this Order to
    6   have such information. The provisions in Paragraph 12 above apply with full force
    7   to amended designations made under this Paragraph.
    8         15.    USE OF PROTECTED MATERIAL. All Protected Material, along
    9   with the information contained in designated documents, shall be used solely for
   10   the purpose of this Action, and no person receiving such documents shall, directly
   11   or indirectly, transfer, use, disclose, or communicate in any way the contents of the
   12   documents to any person other than those permitted in Paragraph 16. Prohibited
   13   purposes include, but are not limited to, use in any litigation or proceeding other
   14   than in this Action or for competitive purposes. Each Party must make reasonable
   15   efforts to protect the confidentiality of any Protected Material disclosed or produced
   16   to that Party. A Party who learns of a breach of confidentiality must immediately
   17   use its best efforts to remedy the breach, must promptly (and in no event later than
   18   five (5) business days after discovery) (i) notify the Producing Party of the scope
   19   and nature of that breach, (ii) inform the persons to whom unauthorized disclosures
   20   were made of all the terms of this Order, and (iii) request such persons execute the
   21   “Certification” that is attached hereto as Exhibit A.
   22         16.    DISCLOSURE OF “CONFIDENTIAL” INFORMATION.
   23   “Confidential” information may be disclosed only to the following Qualified
   24   Persons:
   25         (a)    the Court, including employees, judges, secretaries, special masters
   26   appointed in the Action, stenographic reporters, staff, transcribers, all other
   27   personnel necessary to assist the Court in its function, and the jury;
   28
                                              -6-
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 8 of 16 Page ID #:268



    1         (b)    the Parties, including in-house counsel and any director, officer, or
    2   employee involved in the prosecution or defense of this Action for Parties which
    3   are not natural persons;
    4         (c)    counsel of record for the Parties, including all partners and associate
    5   attorneys of such counsel’s law firms who are assisting in the conduct of the
    6   Action, as well as any other counsel and support personnel of such counsel who
    7   may be assisting counsel of record for the parties in the Action, and all clerks,
    8   employees, independent contractors, consultants, investigators, paralegals,
    9   assistants, secretaries, staff and stenographic, computer, audio-visual and clerical
   10   employees and agents thereof when operating under the supervision of such
   11   partners or associate attorneys;
   12         (d)    outside independent persons and/or vendors (i.e., persons not currently
   13   or formerly employed by, consulting with, or otherwise associated with any Party)
   14   who are retained by a Party or its attorneys to furnish technical or expert services,
   15   non-technical jury or trial consulting services, or to provide assistance as mock
   16   jurors or focus group members or the like, or to give testimony in this Action;
   17         (e)    litigation support services vendors, including outside copying services,
   18   court reporters, stenographers, or companies engaged in the business of supporting
   19   computerized or electronic discovery or trial preparation, and their employees and
   20   subcontractors, retained by a Party or its counsel;
   21         (f)    consulting or testifying experts, including associated personnel
   22   necessary to assist experts in the Action;
   23         (g)    persons who created, authored, received, reviewed, or are reasonably
   24   believed in good faith to be referenced in or aware of or participated in the events
   25   referenced in the Confidential Information;
   26         (h)    persons from whom deposition testimony is taken or is scheduled to be
   27   taken in the Action, provided that counsel who discloses Protected Material to the
   28   witness determines, in good faith, that such disclosure is reasonably necessary and
                                              -7-
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 9 of 16 Page ID #:269



    1   appropriate to assist in the conduct of this Action, and subject to the terms set forth
    2   in this Order regarding the use of Protected Material in depositions;
    3         (i)    auditors, insurers, reinsurers, regulators, and retrocessionaires of the
    4   Parties;
    5         (j)    any mediators or arbitrators, including their necessary staff, engaged
    6   by the Parties or appointed in the Action by the Court for settlement purposes;
    7         (k)    any person as may be authorized by written agreement of the
    8   Designating Party, verbal agreement of the Designating Party on the record at a
    9   deposition or Court hearing, or by order of the Court.
   10         17.    WITHHOLDING OR REDACTING INFORMATION. A Party or
   11   Non-Party may withhold or redact responsive documents or information only if the
   12   document or information is subject to a legally recognized claim of privilege
   13   (including, without limitation, the attorney-client privilege, the work-product
   14   doctrine, and the joint defense privilege). The Parties will meet and confer with
   15   respect to what categories of personally identifying information may be redacted
   16   from documents.
   17         18.    CERTIFICATION OF CERTAIN QUALIFIED PERSONS.
   18   Outside Counsel for each Party shall be responsible for obtaining a Certification in
   19   the form annexed hereto as Exhibit A from each Qualified Person to whom that
   20   Party discloses Protected Material, before Protected Material is disclosed to such
   21   person, except the persons identified above in Paragraph 15 (a), (b), (c), and (g).
   22   An agreement on the record at a deposition to abide by the terms of this Order shall
   23   be equally binding as a Certification for persons identified in Paragraphs 15(h).
   24   The original of the executed Certification shall be retained by counsel disclosing
   25   Protected Material to such person.
   26         19.    CHALLENGING PROTECTED MATERIAL DESIGNATIONS.
   27   All challenges to confidentiality designations shall proceed under L.R. 37-1 through
   28   L.R. 37-4.
                                              -8-
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 10 of 16 Page ID #:270



    1         20.    NO WAIVER OF PRIVILEGE. The production of privileged,
    2   work-product-protected documents or information, or documents or information
    3   protected by any other claim of immunity or protection from disclosure is not a
    4   waiver of the privilege or protection from discovery in this case or in any other
    5   federal or state proceeding. This Order shall provide the maximum protection
    6   allowed by Federal Rule of Evidence 502(d). However, nothing herein restricts the
    7   right of the Receiving Parties to challenge a Producing Party’s privilege claim.
    8         21.    PRODUCTION OF OR FAILURE TO DESIGNATE
    9   PRIVILEGED OR OTHERWISE PROTECTED INFORMATION. The
   10   Parties agree that they do not intend to disclose information subject to a legally
   11   recognized privilege claim or other protection (including without limitation the
   12   attorney-client privilege, the work-product doctrine, the joint-defense privilege, or
   13   other applicable privilege, immunity, or protection from disclosure) (“Non-
   14   Discoverable Information”).
   15         22.    If a Producing Party discovers that it disclosed any Non-Discoverable
   16   Information, it shall promptly (within fourteen (14) business days) notify the
   17   Receiving Parties in writing. The Receiving Parties shall thereafter return or
   18   destroy the Non-Discoverable Information without distributing, disseminating, or
   19   reproducing the material, and shall retrieve or destroy the Non-Discoverable
   20   Material to the extent such document has been distributed, disseminated, or
   21   reproduced. Such disclosure of Non-Discoverable Information shall not constitute
   22   a waiver by the Producing Party of any privilege claims or work-product immunity.
   23         23.    A Party or Non-Party that discovers or learns that it may have received
   24   Non-Discoverable Information shall promptly (within 7 business days) notify the
   25   Producing Party in writing and shall promptly (within 7 business days) return or
   26   destroy the document without distributing, disseminating, or reproducing the
   27   document, and shall retrieve or destroy the document to the extent such document
   28   has been distributed, disseminated, or reproduced.
                                              -9-
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 11 of 16 Page ID #:271



    1         24.    Nothing in this Order shall affect any Party’s or Non-Party’s right to
    2   challenge a Producing Party’s claim that certain documents or information are
    3   subject to a legally recognized privilege claim or other protection (including
    4   without limitation the attorney-client privilege, the work-product doctrine, or the
    5   joint-defense privilege).
    6         25.    Nothing in this Order overrides any attorney’s ethical responsibilities
    7   to refrain from examining or disclosing materials that the attorney knows or
    8   reasonably should know to be privileged and to inform the Producing Party that
    9   such materials have been produced.
   10         26.    RECALL OF NON-DISCOVERABLE INFORMATION. Any
   11   Party who has received a notification of disclosure of Non-Discoverable
   12   Information from a Producing Party shall follow the following procedure to ensure
   13   all copies of such Non-Discoverable Information, including but not limited to ESI,
   14   are appropriately returned, destroyed, and removed from the receiving party’s
   15   systems:
   16         (a)    Locate each recalled document(s) in all document-review databases
   17   and delete the record(s);
   18         (b)    If there is a native-file link to the recalled document, remove the
   19   native-file from the network path;
   20         (c)    If the database has an image-load file, locate the document image(s)
   21   loaded into the viewing software and delete the image file(s) corresponding to the
   22   recalled documents. Remove the line(s) corresponding to the document image(s)
   23   from the image-load file;
   24         (d)    Apply the same process to any additional copies of the document or
   25   database, where possible;
   26         (e)    Locate and destroy all other copies of the document, whether in
   27   electronic or hardcopy form. To the extent that copies of the document are
   28   contained on write-protected media, such as CDs or DVDs, these media shall be
                                             - 10 -
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 12 of 16 Page ID #:272



    1   discarded, with the exception of production media received from the recalling party,
    2   which shall be treated as described herein;
    3         (f)    If the document was produced in a write-protected format, the party
    4   seeking to recall the document shall, at its election, either (i) provide a replacement
    5   copy of the relevant production from which the document has been removed, in
    6   which case the Receiving Party shall discard the original production media; or (ii)
    7   allow the Receiving Party to retain the original production media, in which case the
    8   Receiving Party shall take steps to ensure that the recalled document will not be
    9   used; and
   10         (g)    Confirm in writing that the recall of Non-Discoverable Information
   11   under this procedure is complete.
   12         27.    SUBPOENA FOR PROTECTED MATERIAL. If any Party has
   13   received Protected Material under the terms of this Order and receives a request to
   14   produce such Protected Material by subpoena or other compulsory process
   15   commanding the production of such information, unless barred by law, such Party
   16   shall, as soon as practical, but in any event within three (3) business days of receipt
   17   of the subpoena or other compulsory process: (i) provide a copy of the subpoena
   18   (or other form of process) to the Designating Party; (ii) provide a copy of this
   19   Protective Order and notice in writing to the subpoenaing or requesting party that
   20   some or all of the material covered by the subpoena or other compulsory process is
   21   subject to this Order; and (iii) cooperate with respect to all reasonable procedures
   22   sought to be pursued by the Designating Party whose Protected Material may be
   23   affected. If the Designating Party timely seeks a protective order, the party served
   24   with the subpoena or other compulsory process shall not produce any information
   25   designated in this Action as Protected Material before a determination by the court
   26   from which the subpoena or other compulsory process issued, unless the party has
   27   obtained the Designating Party’s permission. If the Designating Party does not file
   28   such a motion, the person to whom the subpoena is directed may commence
                                             - 11 -
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 13 of 16 Page ID #:273



    1   production, except that in no event shall production be made of information
    2   constituting protected health information under HIPAA absent assurance that the
    3   information will be subject to a Qualified Protective Order. Nothing herein shall be
    4   construed as authorizing or encouraging a party receiving a subpoena or other
    5   compulsory process to disobey a lawful directive from another court.
    6         28.    FILING CONFIDENTIAL INFORMATION. The parties
    7   acknowledge that the designation of information as Protected Material, standing
    8   alone, creates no entitlement to file Protected Material permanently under seal.
    9   Unless the Designating Party consents to the public filing of a document containing
   10   Protected Material, a Party filing any document containing or otherwise revealing
   11   the content of Protected Material must comply with L.R. 79-5.1. The Protected
   12   Material subject to the motion to seal shall be electronically filed under seal as
   13   “Confidential Materials” and shall remain sealed until the motion to seal is decided.
   14   Protected Material shall not lose its confidential status solely because it is used in
   15   any Court proceeding in this Action.
   16         29.    TRIAL OR HEARING(S). In the event that the Action proceeds to
   17   trial or any hearing, and should the need arise for any Party to disclose Protected
   18   Material, including through argument or the presentation of evidence, such party
   19   may do so only after giving written notice to the Producing Party and as directed by
   20   the Court. In the event of a Party’s unintended need to disclose Protected Material
   21   during a trial or hearing arises, the Party shall orally advise the producing Party
   22   during such trial or hearing, and state on the record, that the Party desires to
   23   disclose Protected Material. The Producing Party shall be provided reasonable time
   24   to seek relief from the Court.
   25         30.    CONTINUING APPLICABILITY. The obligations imposed by this
   26   Order shall survive the final adjudication of this Action, and remain binding
   27   throughout, including but not limited to final adjudication of any appeals and
   28   petitions for extraordinary writs. Nothing in this Order shall be construed to
                                              - 12 -
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 14 of 16 Page ID #:274



    1   contradict any provision of law. The Court retains jurisdiction even after
    2   termination of this Action to enforce this Order and to make such amendments,
    3   modifications, deletions, and additions as the Court may deem appropriate.
    4         31.    FINAL TERMINATION. Within sixty (60) days of the termination
    5   of the Action, including any and all appeals, counsel for each Party shall return to
    6   the Party that produced the information all documents designated as “Confidential”
    7   and all copies, excerpts, and summaries thereof, or shall destroy the same.
    8   Notwithstanding the foregoing, Outside Counsel for each Party may retain all
    9   pleadings, briefs, memoranda, discovery responses, deposition transcripts,
   10   deposition exhibits, expert reports, motions, and other documents filed with the
   11   Court that refer to or incorporate Protected Material. Protected Material, and the
   12   Outside Counsel retaining it, will continue to be bound by this Order with respect to
   13   all such retained information. Further, attorney-work-product materials that contain
   14   Protected Material need not be destroyed, but, if they are not destroyed, the persons
   15   in possession of the attorney work-product will continue to be bound by this Order
   16   with respect to all such retained information.
   17         32.    MODIFYING THIS ORDER. Nothing in this Order shall be
   18   construed to prohibit the Parties from agreeing to modify any provision of this
   19   Order or seeking relief from the Court (including but not limited to modification of
   20   the Order or seeking such further enhancing or limiting confidentiality as may be
   21   appropriate). Nor shall anything in this Order or any Party’s compliance herewith
   22   be construed as a waiver of any Party’s rights under applicable law.
   23   //
   24   //
   25   //
   26   //
   27   //
   28   //
                                             - 13 -
                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 15 of 16 Page ID #:275



    1         33.    This Protective Order is intended to provide protection sufficient to
    2   constitute a Qualified Protective Order under HIPAA and the regulations
    3   promulgated under its aegis. See 45 C.F.R. 164.512(e)(1)(ii).
    4

    5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    6

    7
        Dated: March 4, 2021                    O’MELVENY & MYERS LLP

    8                                           By: /s/ Richard B. Goetz
                                                    Richard B. Goetz
    9
                                                    Daniel M. Petrocelli, Zoheb P. Noorani
   10                                               Attorneys for Defendant CHUBB
                                                    NATIONAL INSURANCE COMPANY
   11

   12   Dated: March 4, 2021                    PASICH LLP

   13                                           By: /s/ Jacquelyn M. Mohr
                                                    Kirk Pasich
   14
                                                    Jacquelyn M. Mohr
   15                                               Attorneys for Plaintiff HOOSEGOW
                                                    (HYPNOTIC) PRODUCTIONS INC.
   16

   17                                     ATTESTATION

   18         Pursuant to Central District of California Civil Local Rule 5-4.3.4(a)(2)(i), I
   19   hereby attest that all other signatories listed above, and on whose behalf the filing is
   20   submitted, concur in the filing’s content and have authorized the filing.
   21
        Dated:                                  /s/ Richard B. Goetz
   22                                           Richard B. Goetz
   23
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   24

   25   DATED: March 5, 2021
   26

   27
        Hon. Rozella A. Oliver
   28   United States Magistrate Judge
                                              - 14 -
                                     STIPULATED PROTECTIVE ORDER
Case 2:20-cv-08253-MWF-RAO Document 20 Filed 03/05/21 Page 16 of 16 Page ID #:276



    1                                           EXHIBIT A
    2                                 AGREEMENT TO BE BOUND
    3         In consideration of the disclosure to me of information which is subject to a
    4   Discovery Protective Order in this action, I certify as follows:
    5         1.     I have read the Protective Order in this action and I agree to comply
    6   with and be bound by its terms.
    7         2.     I understand that if I violate the terms of this Protective Order, I may
    8   be subject to an enforcement proceeding before the United States District Court,
    9   Central District of California.
   10         3.     I agree to submit myself to the personal jurisdiction of the United
   11   States District Court, Central District of California in connection with any
   12   proceeding concerning the Protective Order.
   13         4.     I solemnly promise that I will not disclose in any manner any
   14   documents, copies of documents, contents of documents, or any other type of
   15   information designated “Confidential” obtained pursuant to such Protective Order
   16   to any person other than those specifically authorized by the Protective Order. I
   17   shall not copy or use such documents except for the purposes of this Action and
   18   pursuant to the terms of the Protective Order.
   19         5.     As soon as practicable, but no later than thirty (30) days after
   20   termination of this Action, I shall destroy or return to the attorney from whom they
   21   were received, any documents in my possession designated “Confidential” and all
   22   copies, excerpts, summaries, notes, digests, abstracts, and indices relating to such
   23   documents.
   24         I declare under penalty of perjury that the foregoing is true and correct.
   25
                                               By:
   26                                                             Signature
   27                                          Printed Name: ________________________
   28                                          Dated:
                                             -1-
                                     STIPULATED PROTECTIVE ORDER
